Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   Chelsie Dedecker,                                                    Case No.: 1:21-cv-21739
   individually and on behalf of all others similarly situated,
                                             Plaintiff,
                                                                        CLASS ACTION COMPLAINT
               -v.-                                                     DEMAND FOR JURY TRIAL
   Sprechman & Fisher, P.A. d/b/a Law Office of Sprechman
   & Fisher, P.A.; Aventura Senior Advisory Service, Inc.; and
   John Does 1-25,

                                          Defendants.

         Plaintiff Chelsie Dedecker brings this Class Action Complaint by and through her attorneys,

  Zeig Law Firm, LLC, against Defendants Law Office of Sprechman & Fisher, P.A. d/b/a Law Office

  of Sprechman & Fisher, P.A. (“Sprechman”) and Aventura Senior Advisory Service, Inc.

  (“Aventura”), individually and on behalf of a class of all others similarly situated, pursuant to Rule

  23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

  except for allegations specifically pertaining to Plaintiffs, which are based upon Plaintiff's personal

  knowledge.

                        INTRODUCTION/PRELIMINARY STATEMENT

         1.      The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

  "abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

  debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

  to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

  of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

  consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

  abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 2 of 12




         2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

  but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

  are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

  protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

  against debt collectors who fail to comply with the Act. § 1692k.

                                    JURISDICTION AND VENUE

         3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

  in this action pursuant to 28 U.S.C. § 1367(a).

         4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  a substantial part of the events or omissions giving rise to the claim occurred and where the Plaintiff

  resides.

                                     NATURE OF THE ACTION

         5.      Plaintiffs brings this class action on behalf of a class of Florida consumers under

  Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

  Practices Act ("FDCPA"), and

         6.      Plaintiff is seeking damages and declaratory relief.

                                               PARTIES

         7.      Plaintiff is a resident of the State of Florida, County of Miami-Dade.

         8.      Defendant Sprechman is a "debt collector" as the phrase is defined in 15 U.S.C.

     § 1692(a)(6) and used in the FDCPA, located at 2775 Sunny Isles Blvd, Suite 100, North

     Miami Beach, FL 33160.
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 3 of 12




           9.    Upon information and belief, Defendant Sprechman is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

           10.   Defendant Aventura is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA, located at 2775 Sunny Isles Boulevard, Suite 100, Miami, FL

  33160.

           11.   It appears that both defendants are located at the same address and share an office.

           12.   Upon information and belief, Defendants Aventura is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

           13.   John Does 1-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

           14.   Plaintiffs bring this claim on behalf of the following class, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

           15.   The Class consists of:

                 a. all individuals with addresses in the State of Florida;

                 b. to whom Sprechman sent an initial letter;

                 c. on behalf of Aventura;

                 d. attempting to collect a consumer debt;

                 e. in two sub-classes where the letter:
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 4 of 12




                            1.   states a balance amount “plus interest” without stating the amount of

                                 interest or a way to calculate it; or

                            2.   failed to properly identify the alleged current creditor;

                  f. which letter was sent on or after a date one (1) year prior to the filing of this

                      action and on or before a date twenty-one (21) days after the filing of this action.

          16.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf it attempts to collect and/or has

  purchased debts.

          17.     Excluded from the Plaintiffs Class are the Defendants and all officers, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate families.

          18.     There are questions of law and fact common to the Plaintiffs Class, which common

  issues predominate over any issues involving only individual class members. The principal issue is

  whether the Defendants’ written communication to consumers, in the form attached as Exhibit A,

  violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

          19.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the Plaintiffs

  Class defined in this complaint. The Plaintiffs has retained counsel with experience in handling

  consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs nor her

  attorneys have any interests, which might cause them not to vigorously pursue this action.

          20.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

  defined community interest in the litigation:
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 5 of 12




             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants’ written communication to consumers, in the form

                attached as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants’ common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 6 of 12




                     forum efficiently and without unnecessary duplication of effort and expense that

                     individual actions would engender.

         21.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

  predominate over any questions affecting an individual member, and a class action is superior to

  other available methods for the fair and efficient adjudication of the controversy.

         22.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

  to Fed. R. Civ. P. 23(c)(4).

                                      FACTUAL ALLEGATIONS

         23.     Plaintiff repeats the above allegations as if set forth here.

         24.     Some time prior to December 28, 2020, Plaintiff allegedly incurred an obligation to

  non-party Summit Financial Corp. (“Summit”).

         25.     The obligation arose out of transactions incurred primarily for personal, family, or

  household purposes, specifically a personal car loan.

         26.     The alleged Summit obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

         27.     Summit is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

         28.     According to Defendants’ letter Aventura purchased the alleged debt.

         29.     Aventura collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United States

  Postal Services, telephone and internet.

         30.     According to Defendants’ letter, Sprechman represents Aventura.
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 7 of 12




         31.      Sprechman collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United States

  Postal Services, telephone and internet.

                            Violation – December 28, 2020 Collection Letter

         32.      On or about December 28, 2020, Defendants sent Plaintiff an initial collection letter

  regarding the alleged debt. See Letter attached as Exhibit A.

         33.      The Letter states:

                             Original Creditor:         Summit Financial Corp.
                             Our File No.:              [redacted]
                             Principal Balance:         $10,834.59 plus Interest

         34.      No amounts are listed relating to the “plus interest”.

         35.      No formula is provided for how to calculate the “interest”.

         36.      No timeline is given for when this interest might be assessed.

         37.      Plaintiff was therefore unable to determine the actual total balance due.

         38.      Plaintiff was unable to make payment for fear that whatever she would pay could

     potentially be deemed insufficient by Defendants to cover the undefined amount of “plus

     interest”.

         39.      Defendants are required to advise the debtor “what she will need to pay to resolve

     the debt at any given moment in the future, and an explanation of any fees and interest that will

     cause the balance to increase”. Carlin v. Davidson Fink LLP, 852 F.3d 207, 216 (2d Cir. 2017).

         40.      Furthermore, Section 1692g of the FDCPA requires an initial communication to

     contain the name of the creditor to whom the debt is owed.

         41.      However, the letter deceptively fails to identify who is the current creditor to whom

     the alleged debt is owed.
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 8 of 12




         42.     The letter states that Aventura Senior Advisory Service, Inc. as “our client” but does

     not clearly identify anyone as the current creditor.

         43.     The letter further clouds the issue by stating that Aventura purchased and is the owner

     of the debt but that all payments should be made to Sprechman.

         44.     It is deceptive to not clearly state who the creditor is in any collection letter sent to a

     consumer.

         45.     As a result of Defendant's false and unfair debt collection practices, Plaintiff has been

     damaged.

         46.     Plaintiff was therefore unable to evaluate her options of how to handle this debt.

         47.     Because of this, Plaintiff expended time, money, and effort in determining the proper

  course of action.

         48.     In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

         49.     These violations by Defendants were knowing, willful, negligent and/or intentional,

  and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

         50.     Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

  with the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

         51.     Defendants’ deceptive, misleading, and unfair representations with respect to its

  collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

  intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

  respond to Defendants’ demand for payment of this debt.
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 9 of 12




          52.     Defendants’ actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendants’ debt collection.

          53.     Plaintiff was confused and misled to her detriment by the statements in the dunning

  letter, and relied on the contents of the letter to her detriment.

          54.     Plaintiff would have pursued a different course of action were it not for Defendants’

  statutory violations.

          55.     As a result of Defendants’ deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.


                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

          56.     Plaintiff repeats the above allegations as if set forth here.

          57.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

          58.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any deceptive, or

  misleading representation or means in connection with the collection of any debt.

          59.     Defendants violated said section by:

                  a. Using false, deceptive, or misleading representation or means to collect the

                      alleged debt, in violation of § 1692e;

                  b. Failing to clearly state the full balance and to identify the current creditor, in

                      violation of §1692e (10);

                  c. Falsely representing the character, amount or legal status of the debt in violation

                      of §1692e (2).
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 10 of 12




         60.     By reason thereof, Defendants is liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

  statutory damages, costs and attorneys’ fees.

                                    COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.

         61.     Plaintiff repeats the above allegations as if set forth here.

         62.     In the alternative, Defendants’ debt collection efforts attempted and/or directed

  towards the Plaintiff violated various provisions of the FDCPA, including but not limited to, 15

  U.S.C. § 1692f.

         63.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

         64.     Defendants violated this section by unfairly failing to clearly state the full balance

  and to identify the current creditor.

         65.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

  statutory damages, costs and attorneys’ fees.

                                    COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. § 1692g et seq.

         66.     Plaintiff repeats the above allegations as if set forth here.

         67.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

         68.     Pursuant to 15 USC §1692g:

                    Within five days after the initial communication with a consumer in

                    connection with the collection of any debt, a debt collector shall, unless the
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 11 of 12




                    following information is contained in the initial communication or the

                    consumer has paid the debt, send the consumer a written notice containing --

                    (1) the amount of the debt;

                    (2) the name of the creditor to whom the debt is owed; …

         69.     Defendants violated 15 U.S.C. §1692g by failing to clearly state the full balance and

     to identify the current creditor.

         70.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

     conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.

                                   DEMAND FOR TRIAL BY JURY

         71.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

     a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Chelsie Dedecker, individually and on behalf of all others

  similarly situated, demands judgment from Defendants Sprechman and Aventura as follows:

         a)      Declaring that this action is properly maintainable as a Class Action and certifying

     Plaintiff as Class representative, and Justin Zeig, Esq., as Class Counsel;

         b)      Awarding Plaintiff and the Class statutory damages;

         c)      Awarding Plaintiff and the Class actual damages;

         d)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

         e)      Awarding pre-judgment interest and post-judgment interest; and
Case 1:21-cv-21739-JEM Document 1 Entered on FLSD Docket 05/06/2021 Page 12 of 12




        f)      Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.


     Dated: May 6, 2021                                      Respectfully submitted,

                                                             Zeig Law Firm, LLC

                                                             s/ Justin Zeig
                                                             By: Justin Zeig, Esq
                                                             Zeig Law Firm, LLC
                                                             3475 Sheridan Street, Ste 310
                                                             Hollywood, FL 33021
                                                             Phone: (754) 217-3084
                                                             Fax: (954) 272-7807
                                                             Justin@zeiglawfirm.com

                                                             Attorneys for Plaintiffs
